Citation Nr: 0734643	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-10 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to October 
2001, including service in Southwest Asia (Kuwait).

This matter initially came before the Board of Veterans' 
Appeals (the Board) from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The Board Remanded the claim in 
April 2004.


FINDINGS OF FACT

1.  The veteran did not report for VA examination scheduled 
in January 2005, has not offered an explanation for the 
failure to report, and has not requested that the examination 
be rescheduled.

2.  Degenerative disease of the lumbar spine is established 
by objective radiologic findings, and there is objective 
evidence of muscle tenderness on palpation, but there is no 
objective evidence of moderate or severe limitation of motion 
of the thoracolumbar spine, limitation to less than 60 
degrees, muscle spasm on forward bending, neurological 
findings which may be separately evaluated, or incapacitating 
episodes due to lumbar disability.


CONCLUSION OF LAW

The criteria for a compensable, 10 percent initial 
evaluation, but not the criteria for a higher evaluation, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as effective September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5292, 5293, 5295 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an initial compensable evaluation 
is warranted for her lumbar spine disability.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

However, since the claims file does not reflect that the 
veteran received notice of the provisions of the VCAA prior 
to the grant of her claim for service connection, notices of 
the duty to assist her with development of her claim for a 
compensable initial evaluation were sent in June 2003 and May 
2004.  These notices advised the veteran of the criteria for 
an increased evaluation, told her what evidence VA would seek 
to provide; what evidence she was responsible to provide; 
and, advised her to provide any evidence in her possession 
that pertained to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Thus, because the notice that was provided 
before the evaluation was readjudicated in October 2005 was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
obtained the treatment records identified by the veteran, 
obtained pertinent Vocational Rehabilitation records, and 
provided VA examination in 2001.  The RO attempted to provide 
additional VA examination.  Letters to the veteran in May 
2004 and January 2005 advised her that an examination would 
be scheduled.  However, the veteran failed to report for VA 
examination scheduled in 2005.  

Notice of the January 2005 examination was sent to the 
veteran's address of record, and there is no evidence that 
this notice, or any later communication to the veteran, has 
been returned as undeliverable.  The veteran is presumed to 
have received this notification.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

The veteran was notified, by an October 2005 SSOC, that 
examination had been scheduled and that she did not report 
for the scheduled examination.  The veteran did not 
thereafter contact VA.  The veteran and her representative 
are presumed to have received this notification.  Mindenhall, 
supra.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Claim for increased initial evaluation for lumbar spine 
disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10. 

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran's appeal for higher initial evaluations 
for the disabilities at issue requires consideration of 
staged ratings. 

Regulations governing evaluation of lumbar disability during 
this appeal

The veteran submitted her initial claim for service 
connection for a lumbar disorder in 2001.  Since that time, 
the regulations governing evaluation of disability of the 
spine have been revised twice.  These changes were effective 
in September 2002 and September 2003.  The veteran was 
notified of these changes in an October 2003 supplemental 
statement of the case (SSOC).  The regulatory amendments 
cannot be applied prior to their effective dates.  38 
U.S.C.A. § 5110(g).  The veteran is entitled to evaluation 
under the most favorable regulatory criteria applicable, 
although no criterion may be applied prior to its effective 
date.

The criteria for evaluating degenerative arthritis, 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003, state that degenerative 
arthritis established by radiologic findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
DC 5003 further states that, where limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion, to be combined, not added, under DC 
5003.  DC 5010 provides that traumatic arthritis will be 
rated as degenerative arthritis, under DC 5003.

Prior to September 26, 2003, a 20 percent evaluation for 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5292 required moderate limitation of motion, and a 40 
percent evaluation required severe limitation of motion.  A 
20 percent evaluation for lumbosacral strain under DC 5295 
required evidence of lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  

At the time the veteran submitted the claims underlying this 
appeal, DC 5293, as effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 20 percent evaluation was 
assigned for moderate recurring attacks of such symptoms, but 
of lesser severity.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The new criteria states that any of the spine disabilities at 
DC 5235 to DC 5243 (unless DC 5243 is evaluated under the 
Formula for Rating intervertebral disc syndrome Based on 
Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following criteria should be used:  A 40 percent 
evaluation is awarded for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; a 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Facts

Historically, the veteran sought service connection for a 
lumbar spine disability in October 2001.  By a rating 
decision issued in December 2001, service connection was 
granted for degenerative joint disease and degenerative disc 
disease of the lumbar spine, and an initial noncompensable 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5293.  The veteran disagreed with the 
noncompensable evaluation.  

VA examination conducted in November 2001 disclosed full 
range of motion of the lumbosacral spine, with tenderness to 
palpation.  There was a small focal central disc protrusion 
at L5-S1 on magnetic resonance imaging (MRI).  Radiologic 
examination also disclosed an osteophyte at L4.  

In February 2004, the veteran indicated that she was 
receiving treatment for her service-connected back disability 
at the Blanchfield Army Community Hospital in Fort Campbell, 
Kentucky, including treatment by Donald Black, P.A, and was 
also obtaining VA Vocational Rehabilitation benefits.

Following the Board's April 2004 Remand of the claim, records 
were obtained from Blanchfield Army Community Hospital and 
Donald Black, P.A.-C.  PA Black noted 1+ deep tendon reflexes 
and complaints of chronic low back pain in December 2003.  
January 2004 MRI examination disclosed degenerative disc 
dessication at multiple levels, stable narrowing of the L5-S1 
disc, with a right paracentral protrusion, not in contact 
with the descending S1 nerve root.  In March 2004, the 
veteran reported some numbness, but no radiation of pain.  
Range of motion was not described in these clinical records.

Documents from the veteran's VA Vocational Rehabilitation 
file pertinent to her claim for an increased initial 
disability evaluation were repetitious of the VA examination 
report and clinical records from Blanchfield Army Community 
Hospital.

VA examination was scheduled for January 2005.  The veteran 
failed to report for the scheduled examination.  As noted 
above, the January 2005 notice of examination appears to have 
been sent to the correct address of record, as the address to 
which the notice was sent is the only address of record for 
the veteran, including for purposes of appointment of a 
representative.  The United States Postal Service has not 
returned any communication sent to the veteran as 
undeliverable.  The Board presumes that the notice of 
examination was sent to the veteran at the address shown on 
the notice.  Ashley, supra.

Analysis

The governing VA regulation provides that when a claimant 
fails to report for VA examination scheduled in conjunction 
with "an original compensation claim," the claim "shall be 
rated based on the evidence of record."  Since this claim 
involves an increased initial evaluation following an 
original award of service connection, it appears that the 
regulation does not preclude evaluation based on the record, 
even though, for increased rating generally, if a claimant, 
without good cause, fails to report for VA examination, the 
claim for increase must be denied.  38 C.F.R. § 3.655 (2006).  

The veteran has not offered an explanation for the failure to 
report to VA examination in January 2005, and has not 
requested that the examination be rescheduled.  The Board 
concludes that the veteran has been afforded the opportunity 
to have a VA examination.

Review of all the evidence of record discloses that 
degenerative disease of the lumbar spine is established by 
objective radiologic findings, and shows that the veteran 
consistently complained of back pain.  This evidence is 
sufficient to meet the criteria for an initial 10 percent 
evaluation under DC 5010.  That is the maximum schedular 
evaluation available under DC 5003 or DC 5010 for lumbar 
spine disability.  The Board notes that a separate, 
compensable evaluation has been assigned for the veteran's 
service-connected cervical spine disability, so the grant of 
service connection for cervical spine disability cannot serve 
as a factual basis for an evaluation in excess of 10 percent 
for lumbar disability.

The Board must next address whether the veteran meets any 
criterion for an evaluation in excess of 10 percent.  There 
is no evidence that the service-connected lumbar disability 
results in actual limitation of motion of the lumbar spine, 
since the veteran's range of motion was described as "full" 
on VA examination in 2001, and there are no other 
descriptions of actual range of motion of the thoracolumbar 
spine.  Thus, there is no objective evidence of moderate or 
severe limitation of motion of the thoracolumbar spine or 
limitation to less than 60 degrees.  Therefore, an evaluation 
in excess of 10 percent is not warranted under DC 5292 
(applicable prior to September 25, 2003) or under DC 5237 
(after September 2003).  

The evidence does not include a contemporaneous description 
of the veteran's lumbosacral range of motion or such factors 
as pain on motion, and such evidence is ordinarily required 
for evaluation and rating of a lumbar disability.  However, 
since the veteran did not report for VA examination, the 
service-connected disability must be evaluated on the record, 
even though evidence which would have been expected from VA 
examination is not of record.  

The records establishes that the veteran has tenderness of 
the muscles of the lumbar spine on palpation, consistent with 
a  10 percent evaluation, but there is no objective evidence 
of muscle spasm on forward bending, loss of lateral motion, 
or other findings which would warrant a 20 percent 
evaluation.  There is no medical opinion that the disability 
results in narrowing or irregularity of joint space, and this 
is not factually clear from the radiologic reports.  Such 
evidence is ordinarily required for adequate evaluation and 
rating of a lumbar disability.  However, since the veteran 
did not report for VA examination, the service-connected 
disability must be evaluated on the record, even though 
evidence which would have been expected from VA examination 
is not of record.  

There is no medical evidence that the veteran had moderate, 
or more severe, recurring attacks of intervertebral disc 
syndrome symptoms.  There is no evidence that the veteran has 
experienced incapacitating episodes as a result of her lumbar 
disability, or evidence of neurological findings which may be 
separately evaluated, so as to warrant an evaluation in 
excess of 10 percent under the current criteria of DC 5243 or 
another rating code.  Again, such evidence is ordinarily 
required for adequate evaluation and rating of a lumbar 
disability.  However, since the veteran did not report for VA 
examination, the service-connected disability must be 
evaluated on the record, even though evidence which would 
have been expected from VA examination is not of record.  

The evidence of record warrants a 10 percent evaluation, but 
the evidence of record does not support an evaluation in 
excess of 10 percent at any time during the pendency of the 
appeal, under any applicable version of the regulations.  The 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.  As the evidence is not in equipoise, 
the statutory provisions regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The appeal for an initial 
compensable, 10 percent evaluation for lumbar disability, but 
no higher evaluation is granted.  




ORDER

An increased, compensable, 10 percent evaluation for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine is granted, subject to law and regulations 
governing effective dates of awards of monetary compensation; 
the appeal is granted to this extent only. 





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


